Citation Nr: 0433203	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected dumping syndrome and peptic 
ulcer disease.  

3.  Entitlement to an effective date prior to July 7, 2000, 
for the grant of service connection for PEPTIC ULCER DISEASE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty in the United States 
Air Force from June 1964 to June 1972, which included at 
least one tour of duty in the Republic of Vietnam from 
February 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of VA RO decisions dated in April 2001 and 
April 2002, the earlier of which granted a claim of service 
connection for peptic ulcer disease, and assigned an initial 
20 percent rating effective from the July 7, 2000 date of 
receipt of his claim.  The later decision denied a claim of 
service connection for PTSD.  The veteran also expressed 
disagreement with the effective date of the grant of service 
connection for peptic ulcer disease, and that matter was 
incorporated in the February 2003 Statement of the Case 
(SOC).  

As to the peptic ulcer disease matter, the veteran appeals 
the initial rating following an original award of service 
connection.  Consequently, the rating issue on appeal is not 
the result of a claim for "increased" entitlement, rather 
one involving the propriety of the initial 20 percent 
evaluation assigned for service-connected peptic ulcer 
disease.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's sworn testimony, as with that of his spouse, 
was received by the undersigned Acting Veterans' Law Judge on 
June 8, 2004 at a Board hearing conducted at the RO (Travel 
Board hearing).  A transcript is on file.  

The issues of entitlement to service connection for PTSD and 
entitlement to an initial evaluation in excess of 20 percent 
for service-connected peptic ulcer disease are addressed in 
the REMAND portion of the decision below, and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  Entitlement to service connection for a stomach 
condition, diagnosed as peptic ulcer, was denied in an August 
1, 1978 RO rating decision; the veteran was issued notice, 
additional evidence was received at the RO on August 22, 
1978, and an August 25, 1978 RO rating decision denied a 
reopened claim of service connection for a stomach disorder, 
diagnosed as peptic ulcer with a hiatal hernia.  Notice of 
the August 25, 1978 RO rating decision was issued on August 
31, 1978, and the veteran did not express disagreement or 
initiate an appeal.  

2.  The veteran next petitioned to reopen his claim of 
service connection for a stomach disorder, to include a 
peptic ulcer, by communication received at the RO on July 7, 
2000.  


CONCLUSION OF LAW

An effective date prior to July 7, 2000, for the grant of 
service connection for dumping syndrome, peptic ulcer 
disease, is not warranted.  38 U.S.C.A. §§ 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of its 
decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.

The Board notes that the February 2003 statement of the case, 
as well as letters sent to the veteran, informed him of the 
information and evidence needed to substantiate his earlier 
effective date claim regarding the grant of service 
connection for peptic ulcer disease.  The SOC informed the 
veteran of the regulation governing effective dates.  
Furthermore, all the pertinent evidence is already of record. 
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date appeal.  Rather, the veteran appears to believe that an 
earlier effective date is warranted merely because the 
disorder existed since 1971.  As detailed below in the 
reasons and bases portion of this decision, his belief is 
misplaced.  The veteran has also made reference to medical 
records submitted to Veterans of Foreign Wars (VFW), in 
conjunction with a claim of service connection for a stomach 
disorder in the 1970's.  The Board notes that the VFW did 
represent the veteran in his claim, which was denied at the 
RO in August 1978.  The record also reflects that medical 
records were submitted by VFW on the veteran's behalf in 
March 1978-records that remain on file.  Additional 
development in this regard, as suggested in the veteran's 
December 2003 statement, is not indicated.  

As such, the Board finds the VA's duty to assist in this case 
has been met. Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim for this benefit. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Effective Date of Service Connection  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003) (emphasis added).  The effective date 
of a reopened claim-as in the instant case on appeal-is the 
date of receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2003) (emphasis added).  

The veteran argues that an effective date of service 
connection for a stomach disorder prior to July 7, 2000 is 
warranted since he has had stomach ulcers, as variously 
diagnosed, since 1971.  His argument evidences a clear 
misunderstanding of the above VA regulations, particularly 
the highlighted portion of 38 C.F.R. § 3.400(q)(1)(ii), 
emphasized above.  

Entitlement to service connection for a "peptic ulcer" was 
denied by the RO in an August 1, 1978 rating decision, notice 
of which was issued to the veteran on August 15, 1978.  
Additional evidence was received at the RO on August 22, 
1978, and an August 25, 1978 RO rating decision denied a 
"reopened" claim of service connection for "peptic ulcer" 
disease, to include "hiatal hernia."  Notice of the August 
25, 1978 RO rating decision was issued to the veteran on 
August 31, 1978.  Neither the veteran nor his representative 
initiated an appeal or made any response.  
Since the veteran did not appeal the August 1978 
determinations, they became final by operation of VA law.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103.  

The veteran reopened this claim on July 7, 2000.  No earlier 
claim or petition to reopen are of record.  After the claim 
was successfully reopened, and service connection for dumping 
syndrome with peptic ulcer disease was granted by the RO in 
an April 2001 rating decision, the effective date assigned 
for the award was July 7, 2000-the date his claim to reopen 
was received.  This is the earliest date that may be 
assigned.  See 38 C.F.R. § 3.400(q) (2003).  In finding so, 
the Board reiterates that the veteran's argument that an 
earlier effective date should be granted since he actually 
had symptoms/diagnosis of the condition as early as 1971 is 
misplace.  Whether or not the veteran had dumping syndrome 
with peptic ulcer disease, his 1978 claim was denied in 
August 1978 RO decisions, which became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.  

Accordingly, with no basis in law for an earlier effective 
date, the Board is compelled to find that an effective date 
prior to July 7, 2000 for the grant of service connection for 
dumping syndrome with peptic ulcer disease is not warranted.  
The claim is denied.  


ORDER

An effective date prior to July 7, 2000, for the grant of 
service connection for dumping syndrome with peptic ulcer 
disease is denied.  


REMAND

Although notice of VCAA was issued in November 2003, and PTSD 
development letters issued in August and December 2001, 
necessary development remains to be completed consistent with 
VCAA, as interpreted by the United States Court of Appeals 
for Veterans Claims (Court) as to both the claim of service 
connection for PTSD and entitlement to an evaluation in 
excess of 20 percent for dumping syndrome with peptic ulcer 
disease.  

The Board initially notes that the veteran has made reference 
to pertinent medical records, for which no attempt has been 
made to obtain:  VA psychiatric treatment records include 
several reference to hospitalization in 1998 at El Dorado 
Hospital for a nervous break down, and the veteran's 
substantive appeal refers to psychiatric treatment in the 
early 1970's at St. Joseph's Hospital in Phoenix, Arizona.  
The Court has long held that the VA's duty to assist includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  

The claim of service connection for PTSD has been denied at 
the RO for the express reasons that a diagnosis of PTSD is 
not shown, and that the veteran has provided too little 
detailed PTSD stressor information to allow for any 
verification of them.  The Board initially notes that the 
veteran had active duty from June 1964 to June 1972, not June 
1968 to June 1972 as repeatedly noted at the RO.  Secondly, 
the veteran submitted PTSD stressor statements in September 
2001, January 2002, June 2002, and April 2003, and these 
statements describe-apparently to the best of the veteran's 
ability, PTSD stressor events of May 1966 when the veteran's 
base was evacuated and he was left behind and under enemy 
fire.  (June 2002 Statement).  The veteran reports being sent 
to DaNang for most of his time in Vietnam-a fact which could 
be verified, particularly since existing service personnel 
records show a tour of duty in Republic of Vietnam from 
February 1966 to February 1967.  The veteran describes an 
incident in September or early October 1965 (obviously, a 
reference to October 1966) where a POW compound was bombed, 
and the veteran was directed to clean up the 200 body 
fragments.  In an April 2003 statement, the veteran makes 
reference to being assigned to "China Beach."  Finally, the 
veteran asserts in May 2002 that in February 1966 he was 
assigned to the "6252nd" Combat Support Group.  Clarification 
of this should be requested, but verification of the 
veteran's unit should be verified for February 1966 to 
February  1967.  
Although the above statements lack the detailed names of 
victims or witnesses, verification of the circumstances of 
some of these events could be accomplished.  Such 
verification development must be attempted consistent with 
VCAA.  Additionally, the Board is unable to find any RO 
request for the names of fellow officers who may have 
witnessed the described events, along with the veteran.  This 
development must be completed, to the extent possible.  

Evidence necessary to establish the occurrence of a 
recognizable in-service stressor, to support the documented 
diagnosis of PTSD already of record, will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then 
his/her lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 3.304(f) (2003); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy, or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records that corroborate his testimony or statements.  
See Zarycki, 6 Vet. App. at 98. 

The Board adds that the veteran may have had combat-but a 
specific determination must be made at the RO, with notice 
and an opportunity to respond on the part of the veteran.  In 
this regard the Board notes that in the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court, held that the 
fact that a veteran was stationed with a unit that sustained 
combat attacks strongly suggests that the veteran was exposed 
to these attacks.  

Upon the verification of any PTSD stressor, and determination 
of the combat status of the veteran, the veteran should be 
afforded a VA psychiatric examination, to include a review of 
his documented clinical history.  The Board notes that while 
the veteran has no definitive diagnosis of PTSD, such is not 
required under VA law and regulations, contrary to the 
inference to the February 2003 SOC and April 2004 
supplemental statement of the case (SSOC).  Rather, VA 
records already on file show diagnoses of depression, with 
notation in March 2002 that an additional diagnosis of PTSD 
was "possible," and that a PTSD diagnosis was, "to be 
ruled out."  The veteran is shown to have been regularly 
seen at the VA PTSD clinic.  Finally, although no diagnosis 
of PTSD was found on evaluation of March 2004, this was not a 
full and complete VA psychiatric examination, as no 
comprehensive review of the veteran's documented clinical 
history was performed then, or at any other time during the 
instant appeal period.  The VA psychiatric examination report 
should clarify the above clinical picture.  

As to the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for dumping syndrome, peptic ulcer 
disease, the Board notes that the veteran is shown to have a 
relevant diagnosis of gastroesophageal reflux disease (GERD) 
in addition to his service-connected dumping syndrome with 
peptic ulcer disease.  Additionally, the veteran was afforded 
no VA gastrointestinal examination so as to ascertain the 
severity of service-connected disability.  Finally, pertinent 
VA treatment records (non-psychiatric) are dated no later 
than September 2002.  Current VA treatment records must be 
obtained and the veteran afforded a VA gastrointestinal 
examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, given the significant amount of development left 
to be completed in this case, the appeal is remanded to the 
VA Regional Office for further action as follows:

1.  The RO should request that the 
veteran provide any additional specific 
information pertaining to his alleged 
stressful events of service, particularly 
detailed information regarding dates, 
places, detailed descriptions of events, 
to include identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment (and any other 
identifying detail) and advise him that 
such identifying information is necessary 
in order to attempt verification of the 
claimed stressors.  

2.  The RO should also request the 
veteran to identify records of all 
relevant VA or non-VA treatment or 
evaluation for stomach and/or psychiatric 
problems since July 1999, providing VA 
with names, addresses, and approximate 
dates of treatment and any necessary 
signed release forms, to include relevant 
to any psychiatric treatment at El Dorado 
Hospital in or about, 1998, as well as 
any psychiatric treatment in the 1970's 
at St. Joseph's Hospital in Phoenix, 
Arizona.  

Regardless of any reply to the above, the 
RO should obtain all outstanding VA 
treatment records, both psychiatric and 
medical.  

3.  The RO should review the file and 
prepare a detailed summary of the 
veteran's stressors.  This summary and a 
copy of the veteran's two DD 214's and 
all associated service documents should 
be sent to the U.S. Armed Services Center 
for Unit Records Research (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  All documents sent to USASCURR 
should be written in English.  USASCURR 
should be requested to verify the 
occurrence of the incidents regarding the 
veteran's service in the Republic of 
Vietnam, from February 1966 to February 
1967, to include verification of any 
later tour of duty in any appropriate 
three month increments as requested by 
that agency.  This development must be 
undertaken even without any additional 
information from the veteran concerning 
his claimed stressors.

4.  Following the above, the RO must make 
a specific determination as to whether 
each of the veteran's claimed stressor(s) 
is sufficiently verified, consistent with 
all governing legal authority to include 
the Court's decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  All 
credibility issues related to this matter 
should be addressed at that time.  

5.  Thereafter, should the veteran had a 
verified PTSD stressor, the veteran 
should be afforded a VA examination to 
ascertain the nature and etiology of any 
psychiatric disorder found.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study; the examination report 
should reflect that such a review was 
made.  In determining whether or not the 
veteran has PTSD due to an in-service 
stressor, the psychiatrist is hereby 
notified that he or she may rely upon 
only the verified history regarding the 
veteran's discharge from service as well 
as any confirmed incidents detailed in 
the reports provided by the USASCURR and 
the RO.  If the examiner believes that 
PTSD or another psychiatric disorder was 
caused by an in-service stressor, which 
stressor detailed is responsible for the 
conclusion must be identified.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

6.  The RO should also schedule the 
veteran for a VA gastrointestinal 
examination.  The complete VA claims 
file, to include all additionally 
received evidence, must be provided to 
the examiner and consideration of such 
should be reflected in the examination 
report.  The examiner is requested to 
identify all existing gastrointestinal 
disorders, to include confirming or 
refuting whether the veteran has GERD, 
and then to provide an opinion as to the 
etiology of each identified disability.  
Specifically, the examiner is requested 
to opine whether each currently diagnosed 
gastrointestinal disorder is more likely 
than not or less likely than not related 
to the veteran's service-connected 
dumping syndrome with peptic ulcer 
disease.  The rationale for all 
conclusions reached should be provided, 
with reference to the documented clinical 
history.   

7.  Upon completion of the above, the 
claim for service connection for PTSD, 
and entitlement to an initial evaluation 
in excess of 20 percent for dumping 
syndrome with peptic ulcer disease, 
should be re-adjudicated.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  Thereafter, the case 
should be returned to the Board.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



